Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication filed on 01/12/2022.
Claims 13-21 and 32-35 have been withdrawn by the Applicants in view of restrictions requirements.
Claims 1-12 and 22-31 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 03/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,528,451 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with David Walker [43,976] on 03/07/2022. 
In the claims:
Please amend/cancel claims 1, 3, 8 and 22 as follows.
1. (Currently amended) 	A computer-implemented method for displaying a visualization of the execution history of one or more threads in a call stack graph, comprising:
for trace events which represent function calls, processing said trace events by a computerized rendering engine to assign a color to each said trace event; and
when more than one function call occurs within a given call stack level in a time range represented by one pixel-unit of execution on a display device, processing said more than one function call by a computerized rendering engine executing on one or more processors to assign a color to the pixels which are included in said pixel-unit of execution that comprises a blend of the colors of said plurality of functions.
 
 3. (Currently amended) 	A computer-implemented method for displaying a visualization of the execution history of a thread in a trace event stream, wherein, 
when a plurality of trace events occur within a time range represented by one pixel-unit of execution on a display device, processing said plurality of trace events by a computerized rendering engine executing on one or more processors to assign a first 
 
 8. (Currently amended) 	A computer-implemented method for displaying a visualization of the execution history of a thread in a call stack graph, wherein, 
when a plurality of function calls occur within a given call stack level in a time range represented by one pixel-unit of execution on a display device, 
processing said more than one function calls by a computerized rendering engine executing on one or more processors to assign a first color to said pixel-unit of execution, wherein said first color is associated with said plurality of function calls.


22. (Currently amended)	A computer-implemented method comprising:  
resizing a first number of call stack graphs by a computerized rendering engine executing on one or more processorsby setting a graph size to a fraction of a first amount of space on a display device to fit within the first amount of space, wherein said fraction is one over said first number of call stack graphs.
--END--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of systems and methods for visualizing and/or analyzing trace or log data collected during execution of one or more computer systems, and more particularly to providing user interfaces, data summarization technologies, and/or underlying file structures to facilitate such visualization and/or analysis. The cited prior art taken alone or in combination and as indicated in the brief that the combination fails to teach the method/system includes in part the following steps Claim 1 reciting “when more than one function call occurs within a given call stack level in a time range represented by one pixel-unit of execution on a display device, processing said more than one function call by a computerized rendering engine to assign a color to the pixels which are included in said pixel-unit of execution that comprises a blend of the colors of said plurality of functions,” nor the similar limitation in Claim 3 reciting “when a plurality of trace events occur within a time range represented by one pixel-unit of execution on a display device, processing said plurality of trace events by a computerized rendering engine to assign a first color to said pixel-unit of execution, wherein said first color is associated with said plurality of trace events,” nor the similar limitation in Claim 8 reciting “when a plurality of function calls occur within a given call stack level in a time range represented by one pixel-unit of execution on a display device, processing said more than one function calls by a computerized rendering engine to assign a first color to said pixel-unit of execution, wherein said first color is associated with said plurality of function calls.” nor the limitation in Claim 22  “resizing a first number of call stack graphs by a computerized rendering engine executing on one or more processors by setting a graph size to a fraction of a first amount of space on a display device to fit within the first amount of space, wherein said fraction is one over said first number of call stack graphs.”
The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
Heath, Michael T., and Jennifer A. Etheridge. "Visualizing the performance of parallel programs."
Fua, Ying-Huey, Matthew O. Ward, and Elke A. Rundensteiner. “Hierarchical parallel coordinates for exploration of large datasets.” 
Lynch, Michael. "Discipline and the material form of images: An analysis of scientific visibility." 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193